*208
ORDER

PER CURIAM.
AND NOW, this 28th day of AUGUST, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issues, rephrased for clarity, are:
(1) Is a criminal defendant’s request to represent himself or herself timely where the defendant makes the request after the denial of a pre-trial motion and just prior to the commencement of a bench trial?
(2) At a bench trial, where a defendant has indicated his or her readiness to proceed pro se, is it an abuse of discretion to deny the pro se request without conducting a colloquy as required by Pa.R.Crim.P. 121(C)?
The parties are directed to submit the matter on briefs.
Justice TODD did not participate in the consideration or decision in this matter.